 1   Robyn Crowther (SBN 193840)
     rcrowther@steptoe.com
 2   Adam Kretz (SBN 293078)
     akretz@steptoe.com
 3   STEPTOE & JOHNSON LLP
     633 West Fifth Street, Suite 1900
 4   Los Angeles, CA 90071
     Telephone: (213) 439.9400
 5   Facsimile: (213) 439.9599
 6   Sarah D. Gordon (pro hac vice)
     sgordon@steptoe.com
 7   STEPTOE & JOHNSON LLP
     1330 Connecticut Avenue, NW
 8   Washington, DC 20036
     Telephone: (202) 429.3000
 9   Facsimile: (202) 429.3902
10   Attorneys for Defendants
     SENTINEL INSURANCE COMPANY, LTD.
11
12                       UNITED STATES DISTRICT COURT
13                    SOUTHERN DISTRICT OF CALIFORNIA
14
15   MOSTRE EXHIBITS, LLC.,                  Case No.: 3:20-cv-01332-BAS-BLM
16               Plaintiffs,                 Hon. Cynthia A. Bashant
17
           vs.                               Courtoom 4B
18   SENTINEL INSURANCE                      SENTINEL INSURANCE
     COMPANY, LIMITED; INSURANCE
19   OFFICE OF AMERICA, INC., a              COMPANY, LTD.’S NOTICE OF
     Florida Corporation, d/b/a IOA          MOTION AND MOTION FOR
20
     Insurance Services, and DOES 1 to 30,   JUDGMENT ON THE PLEADINGS
21   inclusive,
                                             No Oral Argument Unless Requested by
22               Defendants.                 the Court
23
     SENTINEL INSURANCE                      Complaint Filed: May 26, 2020
24   COMPANY, LTD.,                          Am. to Complaint Filed: May 29, 2020
                                             Trial Date: March 8, 2022
25               Counter Claimant,
           vs.
26
27   MOSTRE EXHIBITS, LLC
28               Counter Defendant.


                                             1
           SENTINEL INSURANCE COMPANY, LTD.’S NOTICE OF
         MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that Defendant Sentinel Insurance Company,
 3   Limited (“Sentinel”) moves the Court for judgment on the pleadings in the above-
 4   captioned action pursuant to Federal Rule of Civil Procedure 12(c). Sentinel moves
 5   for judgment on the pleadings on the grounds that there is no coverage under the
 6   insurance policy at issue and, therefore, that Plaintiff has failed to state a claim for
 7   relief that is plausible on its face.
 8          This Motion is made following the conference of counsel pursuant to Local
 9   Rule 7-3, which took place on November 24, 2020.
10          This motion is based on this Notice of Motion and Motion, the
11   Memorandum of Points and Authorities, Sentinel’s Request for Judicial Notice and
12   Exhibits thereto, the Declaration of Adam J. Kretz, any reply Sentinel may make;
13   the pleadings and records in this action; and any other such matters, evidence, and
14   arguments as may be presented at or prior to the hearing.
15
16   DATED: March 5, 2021                     STEPTOE & JOHNSON LLP
17
18                                            By:   /s/ Adam J. Kretz
19                                                  Robyn Crowther
                                                    Sarah D. Gordon (pro hac vice)
20
                                                    Adam J. Kretz
21                                            Attorneys for Defendant
22                                            SENTINEL INSURANCE COMPANY,
                                              LTD.
23
24
25
26
27
28



                                                 2
            SENTINEL INSURANCE COMPANY, LTD.’S NOTICE OF
          MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
